Case 4:19-cv-10032-KMM Document 38 Entered on FLSD Docket 05/28/2021 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  Case No. 4:19-cv-10032-KMM-1
  LEIMER PEREZ CASTRO,
         Movant,
  v.
  UNITED STATES OF AMERICA,
         Respondent.
                                                  /

                       ORDER ON REPORT AND RECOMMENDATION

         THIS CAUSE came before the Court upon pro se Movant Leimer Perez Castro’s

  (“Movant”) Amended Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence

  by a Person in Federal Custody. (“Am. Mot.”) (ECF No. 30). The Court referred the matter to the

  Honorable Lisette M. Reid, United States Magistrate Judge, who issued a Report and

  Recommendation recommending that the Amended Motion be DENIED. (“R&R”) (ECF No. 37).

  Movant did not file objections and the time to do so has passed. The matter is now ripe for review.

  As set forth below, the Court ADOPTS the R&R. 1

         The Court may accept, reject, or modify, in whole or in part, the findings or

  recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

         On May 7, 2018, Movant pled guilty to one count of conspiracy with intent to distribute

  five (5) kilograms or more of cocaine while on board a vessel subject to the jurisdiction of the

  United States, in violation of 46 U.S.C. §§ 70503(a)(1) and 70506(b). (CR-ECF Nos. 20, 25).2

  On July 9, 2018, Movant was sentenced to a total term of 168 months’ imprisonment, to be

  followed by a term of five (5) years of supervised release. (CR-ECF Nos. 44, 47). On February



  1
     The Court adopts the R&R with the following alteration: on page eight, line seventeen, the
  citation should read: “Hill v. Lockhart, 474 U.S. 52, 59 (1985).”
  2
     References to Movant’s criminal case, United States v. Castro, et al., 4:18-cr-10010-KMM-1,
  are notated as “CR-ECF No. __”.
Case 4:19-cv-10032-KMM Document 38 Entered on FLSD Docket 05/28/2021 Page 2 of 4



  22, 2019, Movant filed his first Motion Under § 2255 to Vacate, Set Aside, or Correct Sentence

  by a Person in Federal Custody. (ECF No 1). Movant filed several amendments thereafter,

  resulting in the filing of the final Amended Motion on July 23, 2019. Am. Mot. Therein, Movant

  asserts the following ineffective assistance of counsel claims: (1) counsel failed to file a pretrial

  motion to dismiss based on a delay in presentment for Movant’s initial appearance; (2) counsel

  failed to file a motion to suppress the field test which came back positive for drugs; (3) counsel

  permitted Movant to admit, as part of the negotiated plea agreement, that he was the “master” of

  the vessel he was arrested on; (4) counsel failed to object to the quantity of drugs attributable to

  Movant at sentencing; and (5) counsel failed to seek a hearing or otherwise require that the

  Government file a motion for reduction in sentence based on Movant’s cooperation. 3 See

  generally id.; Reply (ECF No. 36).

         As set forth in the R&R, Magistrate Judge Reid recommends that the Motion be denied on

  the merits. R&R at 18. Specifically, Magistrate Judge Reid finds that as to each of Movant’s

  ineffective assistance of counsel claims, Movant fails to demonstrate deficiency or prejudice under

  Strickland v. Washington, 466 U.S. 668, 687, 694 (1984). Id. at 8–17. First, Magistrate Judge

  Reid finds that Movant has not demonstrated that the fifteen (15) day delay between his search

  and seizure on the high seas and his presentment before a magistrate judge was unreasonable. Id.

  at 10–12. Second, Magistrate Judge Reid finds that Movant has not demonstrated that challenging

  the nature or quantity of the drugs would have resulted in a finding that the total amount of cocaine

  seized aboard the vessel was less than the amount that guided Movant’s base sentencing level—

  450 kilograms, when in fact Movant agreed to be held accountable for 1,120 kilograms as part of


  3
    The fifth claim, that Movant’s counsel failed to seek a reduction in Movant’s sentence for his
  cooperation, does not appear in the Amended Motion and is improperly raised for the first time in
  Movant’s Reply (ECF No. 36). See, e.g., Herring v. Sec’y, Dep’t of Corr., 397 F.3d 1338, 1342
  (11th Cir. 2005). However, the Court nonetheless briefly discusses why this claim fails on the
  merits.
                                                 2
Case 4:19-cv-10032-KMM Document 38 Entered on FLSD Docket 05/28/2021 Page 3 of 4



  his negotiated plea agreement. Id. at 12–13. Third, Magistrate Judge Reid finds that Movant

  stipulated that he identified himself as the master of the vessel when law enforcement boarded the

  vessel, and Movant cannot demonstrate Strickland deficiency or prejudice for counsel’s failure to

  challenge Movant’s representations while aboard the vessel prior to his change of plea. Id. at 13.

  Further, “Movant waived pursuit of any defenses when he entered into a knowing and voluntary

  plea.” Id. Fourth, Magistrate Judge Reid finds that Movant and his co-conspirators stipulated that

  they were each accountable for the entire load seized aboard the vessel, and thus were properly

  held accountable under U.S.S.G. § 1B1.3. Id. at 14. Fifth, Magistrate Judge Reid finds that nothing

  in the record suggests that the Government made any representation that it would file or consider

  filing a Rule 35(b) motion on Movant’s behalf, nor is there any allegation that the Government

  refused to do so with an unconstitutional motive. Id. at 15–17. Finally, Magistrate Judge Reid

  finds that Movant is not entitled to an evidentiary hearing in this matter and recommends that no

  certificate of appealability issue, because Movant cannot meet his burden to show that reasonable

  jurists could find the denial of his § 2255 motion debatable. Id. at 17–18. The Court agrees.

         UPON CONSIDERATION of the Amended Motion, the R&R, the pertinent portions of

  the record, and being otherwise fully advised in the premises, it is hereby ORDERED AND

  ADJUDGED that Magistrate Judge Reid’s Report and Recommendation (ECF No. 37) is

  ADOPTED and Movant’s Amended Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or

  Correct Sentence by a Person in Federal Custody (ECF No. 30) is DENIED. The Clerk of Court

  is instructed to CLOSE this case. All pending motions, if any, are DENIED AS MOOT.

         DONE AND ORDERED in Chambers at Miami, Florida, this ____
                                                              28th day of May, 2021.




                                                   K. MICHAEL MOORE
                                                   CHIEF UNITED STATES DISTRICT JUDGE
  c: All counsel of record

                                                  3
Case 4:19-cv-10032-KMM Document 38 Entered on FLSD Docket 05/28/2021 Page 4 of 4




    Leimer Perez Castro
    17348-104
    Fort Dix
    Federal Correctional Institution
    Inmate Mail/Parcels
    Post Office Box 2000
    Joint Base MDL, NJ 08640
    PRO SE




                                       4
